Cassoday, J.
It is urged that the petition did not state facts sufficient to bring the case within the provisions of section 3503, R. S., and hence that the circuit court had no jurisdiction in the premises. That section, among other things, provides that “ any real egtate, or interest therein, belonging to an infant, . . . may be sold, mortgaged or leased: . . . (1) When the personal property and the income of the real estate of such infant . . . are together insufficient for the payment of his debts, or for the maintenance and education of himself and family, (2) when the interest of such infant . . . will be substantially promoted by such disposition, on account of such real estate or interest therein being exposed to waste or dilapidation, or being unproductive, or for other peculiar reasons or circumstances.” We are of the opinion that the facts stated in the petition did bring the case within the provisions. It is true, it does not show that the premises were exposed to waste or dilapidation, or were unproductive, or that the infant was indebted; but it is stated that the property consisted of an entire farm, in the possession of Catharina’s mother and' brother, and that she had no other property, and that her share of the rents and income was not sufficient for her maintenance, and that it was necessary to sell the lands, and that her interest required and would be sub*674stantially promoted by the sale thereof. This, we think, was sufficient to give jurisdiction, and we cannot hold that the mere fact of her marriage furnished a conclusive presumption that the facts stated were untrue. The application seems to have been made to the proper court “ by petition of the general guardian of the infant,” in which such infant joined, she being more than fourteen years of age; and such petition was duly verified. This was in compliance with the statute (section 3504, E. S.). The circuit court, having thus acquired jurisdiction, properly appointed a special guardian in relation to the proceedings on such application, who gave the requisite bond, for any breach of which he became liable to the party injured, without any direction therefor. Sec. 3505, E S.
Section 3506, R. S., provides that, “upon the presentation of such petition and the filing of such bond, the court . . . may proceed in a summary manner to inquire into the merits of such application, or may .make an order referring it to some suitable person as referee to inquire into and report,” etc. Section 3507, R. S., provides that, “ if, after an examination of the matter by the court or circuit judge without a reference, ... it shall satisfactorily appear that a disposition of any part of the real estate of such infant, . . . or any interest therein, is necessary and proper, for any of the causes mentioned, . . . the court or circuit judge shall make a final order directing the leasing, mortgaging or sale of such real estate or interest therein, ... in such manner and with such restrictions as shall be deemed expedient.” It is urged upon the one hand, that no'such examination was ever had, and, upon the other, that for the purposes of this appeal it must be conclusively presumed that it was had. It will be noticed that the court or judge “ may proceed in a summary manner to inquire into the merits;” and if, from such examination, it “satisfactorily appears that a disposition ... is necessary and proper, for any of the causes mentioned,” then the sale shall be ordered. What are *675we to understand by proceeding to inquire in a summary manner? Certainly not a mode of trial known to tbe common law, but rather an inquiry to which the common law was a stranger. It is an examination in which the ancient established course of legal proceedings is disregarded. It dispenses with oral examination and cross examination, and allows affidavits, inspection and other methods of proof, whereby the court or judge may quickly and directly come to a satisfactory conclusion. The statute simply requires that, in case “it shall satisfactorily appear” to the court or judge that a disposition is necessary, then the court or judge shall make a final order directing the sale, etc. The court, having appointed the guardian upon his executing and filing the requisite security, to be approved by the judge or clerk, must be presumed to have become satisfied of the necessity of the disposition by a summary inquiry into the merits of the application. The same order required the special guardian, before executing any deed or conveyance, to report the terms and conditions of the agreement made by him for the sale of such premises, which was in compliance with section 3508, R. S.
The bond having been given and approved, as required, and the agreement of sale having been reported to the court, as directed, the same was thereupon confirmed, and by the order of confirmation the special guardian was required to execute, acknowledge and deliver to the said Heivry Zulce a good and sufficient conveyance, upon the terms named, in accordance with section 3508, R. S. In pursuance of such directions, the special guardian did execute, acknowledge and deliver to Ltike his deed of the property, and received from him, as admitted upon the argument, $1,500 in money, and securities for the balance. Upon the facts in this case it is difficult to understand upon what theory the general and special guardians were, without any cause shown, each in effect superseded, and their action under the direction and sanction of the court set aside, on motion of a stranger to the record, appointed guar*676dian ad litem for the purpose. It is true, it was on application of the infant. Bat it is also true that she joined with the general guardian for the appointment of the special guardian. Can it be that the petition signed by both, containing the facts stated, did not give the court jurisdiction to proceed at all, and yet that a petition signed by her alone, without stating any fact tending to impeach the good faith of the special guardian, or anything more than mere conclusions and advice of counsel, were sufficient to authorize the court to undo what it had already done?
In Beaufort v. Berty, 1 P. Wms., 705, Lord Chancellor Hardwick said: “If any wrong steps had been taken which might not deserve punishment, yet if they were such as induced the least suspicion of the infant’s being likely to suffer by the conduct of the guardians, or if the guardians chose to make use of methods that might turn ito the prejudice of the infant, the court would interpose and order the contrary; and that this was grounded upon the general power and jurisdiction which it had over all trusts, and a guardianship was most plainly a trust.”
In re Swifts, Minors, 2 Molloy’s R., 330, Lord Chancellor Mannebs said: “It is not the rule of the court to remove a testamentary guardian for misconduct, on petition. There must be a bill filed; but if the guardian consents, when there is no charge against him, it may be done on petition.” In re M’Cullochs, Minors, 6 Irish Eq. R., Lord Chancellor Sugden, after reviewing the authorities, held that “ minors may be made wards of court on petition, without changing the guardians, where there are testamentary guardians, and although no bill has been filed, nor any misconduct imputed to the testamentary guardians.” So, in the People v. Byron, 3 Johns. Cases, 53, it was held that “ a guardian appointed by the court of chancery has a vested interest in the estate of his ward; he may bring actions relative thereto, and make avowry in his own name, and may also make leases during the minority of *677the infant; he has in all respects the dominion fro tem'pore of the infant’s estate.” Bnt here the application is not to make the minor the ward of the court, nor to remove the special or general guardian for misconduct, but to appoint a guardian ad litem, for the purpose of setting aside the order of the court and the action of the special guardian thereunder, for the reason that the court had proceeded under a misapprehension of the law. Accordingly it was “ ordered that the order of confirmation in this matter, dated the 23d day of March, 1880, and all conveyances made pursuant thereto, be and the same are hereby set aside.”
This order left the purchaser unprotected. He had parted with $1,500 in cash, and an equal amount in securities, upon the faith of the orders of the court and the powers of the special guardian thereunder. He had also made a contract and conveyance on the strength of them. No injury could result to the infant, as she had the special guardian’s bond, and he held what appears to have been the value of the land in funds and securities as her trustee. The case suggests the language of Paine, J., in Re Haney, 14 Wis., 423, where he said: “If such is the true nature of the proceeding, there would seem to be an incongruity in allowing an infant to come into court by his guardian and ask to have certain proceedings taken in his behalf, and then come into an appellate court, either by himself after he came of age, or by some other guardian or next friend before he came of age, and ask to have those proceedings reversed for error.” Here the anomaly is still more striking, as the infant seeks, through a guardian ad litem, to set aside the action taken by the court and special guardian on the request of herself and general guardian, by proceedings in the same court. Judge Paine there cites Peters v. Peters, 8 Cush., 529, in which it was held, per Shaw, C. J., that “ a writ of certiorari will not be issued on the application of a minor whose guardian ad litem, duly appointed for the occasion, assented to the proceedings sought to be quashed.”
*678We may here well repeat what Judge Paine said in the case referred to, that “if both guardians and the court itself could not so represent the infant, in proceedings taken entirely in his own behalf, as to bind him, it is difficult to see how an infant can ever be so represented as to be bound.” Where the estate of the infant is endangered or wasted, or the rights of parties jeopardized, a court of equity undoubtedly has jurisdiction, in apt proceedings or action had, to protect such estate and the rights of all as far as possible. But, without pursuing the subject, we are of the opinion that the infant, by herself and general guardian, submitted herself and her estate to the jurisdiction of the court, and became bound by the action taken. Allmon v. Taylor, 13 Ch. Leg. News, 250.
By the Gowrt.— The order of the circuit court is reversed, and the cause is remanded for further proceedings according to law.